I cannot agree that its terms "full transportation costs" and "actual costs of hauling" are so uncertain or so incapable of application by and to evidence as to call for the denunciation as unconstitutional of L. 1937, c. 420. My own view is that a proper application of the principles of cost accounting will not be so difficult as my brethren of the majority anticipate. A given case under the statute may present difficulties and disagreement between experienced truckers or wagoners and their cost accountants. But mere laboriousness of application is not properly assignable as cause for which to denounce a statute as unconstitutional. In Boston Molasses Co. v. Molasses Distributors Corp. 274 Mass. 589, 175 N.E. 150, judges had no difficulty in applying to facts the phrase "actual cost" in the controlling lease. It is not controlling, but of startling significance, that in State ex rel. Young v. Standard Oil Co.111 Minn. 85, 126 N.W. 527, sustaining a similar statute (L. 1907, c. 269, 2 Mason Minn. St. 1927, § 10474), aimed at distributors of petroleum products, it was not even suggested, although the law was under attack upon constitutional grounds, that there was anything unconstitutionally vague in the phrase "actual cost of transportation from the point of production."
The argument is fanciful rather than realistic that one trucker may use up-to-date and costly equipment, paying his chauffeurs and other employes reasonable wages, and that another uses "an old Ford truck" chauffeured by his minor son "gratuitously or below a prevailing wage scale." The answer, according to my notion, is this. The transportation of goods by automobile is no longer new. *Page 445 
Competent accountants, experienced in that field, certainly may reduce cost of transportation by truck to something equivalent to the ton-mile or passenger-mile basis so familiar in railroad accounting. The legislature in the enactment of laws must be presumed to speak in terms of reason and not to have considered that a produce dealer was entitled to discriminate against a disfavored patron because, forsooth, his equipment was so old as to be incapable of further depreciation or on account of the fortuitous circumstance that some or all of his employes might be working at the time for little or nothing in the way of wages. What the legislature had in mind was the reasonable cost of transportation and not an unreasonably low expense thereof attributable to such exceptional circumstances as are supposed in argument for appellant.
That is not uncertain or vague which by the orderly processes of litigation can be rendered sufficiently definite and certain for purposes of judicial decision. Hence my submission is that the statute here involved is constitutional because its criteria of legal action are susceptible of reasonably certain and just application to facts presentable by evidence.